 

 

Case 1:20-cv-07546-GBD Document 35 Filed 04/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

MANUEL JUAREZ CRISTINO, individually and ant —_
behalf of others similarly situated, “

Plaintiff, :
-against- : ORDER
DUKE ELLINGTON GOURMET CORP. d/b/a : 20 Civ. 7546 (GBD)
DUKE ELLINGTON GOURMET DELI, GHAZI
GHANEM, and GAMAL DOE,

Defendants.

GEORGE B. DANIELS, District Judge:
The initial conference scheduled to occur on April 20, 2021 at 9:30 a.m. is hereby

cancelled.

Dated: April 13, 2021
New York, New York

SO ORDERED.

nes L K Donw!s

1
RGEB. DANIELS
ITED'STATES DISTRICT JUDGE

 
